DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 





2.	The Preliminary Amendment filed on January 19, 2022, has been entered.





3.	Applicant’s election on January 19, 2022, of Group I without traverse (with species), is acknowledged. 






Claim Disposition

4.	Claims 11-15 are cancelled. Claims 1-10 are pending. Claims 1-9 are under examination. Claim 10 is withdrawn as directed to a non-elected subject matter based on the elections subject matter and species.




Information Disclosure Statement

5.	The Information Disclosure Statement filed on April 2, 2021, has been received and entered. The PTO-1449 form has been considered and a copy is attached.




Specification Objection

6.	The specification is objected to for the following informalities:

The specification is objected to because the priority information on page 1 needs to be updated because US Application No. 16/913761 is now US Patent No. 10,995,349.
Appropriate correction is required.




Claim Objection

7.	Claims 1-9  are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “An engineered polypeptide having proline hydroxylase activity, comprising an amino acid sequence that is at least 95% identical to the amino acid sequence set forth in SEQ ID NO: 2 and having a residue difference at position X103”.

For clarity it is suggested that claim 4 is amended to recite “…further comprising…”.
For clarity it is suggested that claim 9 is amended to recite, “wherein the polypeptide forms…”.
Claim 10 is objected to because it recites non-elected subject matter. 
Appropriate correction is required.





Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	 Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an engineered polypeptide” having proline hydroxylase activity comprising an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 2 and the substitution of X103 as compared to the sequence of SEQ ID NO: 2". The claimed invention encompasses a large genus of modifications with the recited at least 80% identity to SEQ ID NO: 2 and does not provide but one residue position change with the recited ‘X103’ (see claim 1). It is noted that claims such as claim 3 (with combinations) and claims 2 and 5 (with single mutations) provide for additional substitutions, however, instant claim 1 is not limited to those. The recited 80% sequence identity means that at least 56 residues can be altered in some manner via substitutions or deletions etc. Thus no correlation is made between structure and function per se since the claim recites that the protein structure is compared to SEQ ID NO: 2 but not actually SEQ ID NO: 2 and based on the vast amount of modifications contemplated. One specific point mutation position is offered in instant claim 1, however, the recitation of “at least 80%” means that approximately 56 residues anywhere in SEQ ID NO: 2 can be mutated in some manner to represent possible structures for the claimed polypeptide and there is no guarantee of retention of the 
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6- 8 lacks clear antecedent basis for the recitation of “converts substrate compound (2) to product compound (1) in excess of product compound (1a)....” because claim 1 does not mention any compounds.




Double Patenting


A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed incompliance with 3 7 CFR 1.321 (b). The USPTO Inter net website contains terminal disclaimer forms which may be used. Please visit www.usDto.oov/patent/Datents-forms.The filing date of the 

11.	Claims 1, 3 and 6-9 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-9 of US Patent No. 10,995,349.
The instantly claimed invention is directed to engineered polypeptide having proline hydroxylase activity, comprising an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 2 and a residue difference as compared to the sequence of SEQ ID NO: 2 at residue position X103 (claim 1) and position X3S and X166Q (claim 3).
 The patented claim is directed to an engineered polypeptide having proline hydroxylase activity, comprising an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 2 and, wherein the engineered polypeptide has a residue difference at position X3 of SEQ ID NO: 2 (see claim 1); and positions X103L and X166Q. 
The dependent claims in the instant application and the patent also align. Although the two sets of claim differ in scope they are obvious variations of each other, thus prima facie obvious. This is a nonstatutory double patenting rejection.





Conclusion


12.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).